02-12-295-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00295-CV 
 
 



In re William Sullivan


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.[2] 
Accordingly, relator’s petition for writ of mandamus is denied.
 
PER CURIAM
 
PANEL: 
MCCOY, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
July 25, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).


[2]The relator complains
that the respondent has failed to hold a hearing on his pro se application for
writ of habeas corpus bond reduction, but the trial court clerk has indicated
that relator is still represented by appointed counsel and that there is no
motion to withdraw on file.  See Ex parte Bohannan, 350 S.W.3d 116, 116
n.1 (Tex. Crim. App. 2011) (noting that when an applicant is represented by
counsel, he is not entitled to hybrid representation, and the court can
disregard his pro se submissions and take no action on them).